Citation Nr: 1811930	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-30 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for osteomyelitis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board has recharacterized the issues on appeal as above to better reflect the allegations made by the Veteran. 

In November 2017, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The issues of entitlement to service connection for Hepatitis C and entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has chronic osteomyelitis which was onset during his active service.


CONCLUSION OF LAW

The criteria for service connection for osteomyelitis have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 4.43 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.103, 3.159 (2017).  Because the Board is granting the benefit sought by the Veteran, any error with respect to VA's duty to notify or assist does not prejudice the claimant and need not be discussed.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran was diagnosed with chronic osteomyelitis in service.  An August 2014 Statement of the Case noted that the Veteran was denied service connection for this condition because there was no evidence of a persistent disability.  However, VA regulations specifically address this situation.  Under the provisions of 38 C.F.R. § 4.43, chronic, or recurring suppurative osteomyelitis, once clinically identified, should be considered as a continuously disabling process, whether or not an actively discharging sinus or other obvious evidence of infection is manifest from time to time, and unless the focus is entirely removed by amputation will be entitled to a permanent rating to be combined with other ratings for residual conditions, subject to the amputation rule.

Although the June 2013 VA examiner did not find evidence of active osteomyelitis infection, the evidence is clear that the Veteran was diagnosed with this condition in service, and the Veteran has credibly testified to recurrent draining, that currently occurs approximately three to four times per year.  The fact that the 2013 VA examiner found that the Veteran had not experienced draining in "many years" goes to the determination of the disability rating, and not to the issue of service-connection. 

In light of the above, the Board finds that service connection is warranted for the Veteran's osteomyelitis.


ORDER

Service connection for osteomyelitis is granted.


REMAND

The Veteran testified before the Board in November 2017 that he receives treatment at the VA Medical Center in Detroit, Michigan at least every six months.  VA treatment records have not been associated with the file since April 2013, and updated records should be obtained.

In addition, the Veteran was diagnosed with Hepatitis C in 2010 and asserts that he contracted Hepatitis C in service in the 1960s.  Specifically, he testified that when receiving a vaccination in basic training, he was injected with a needle that had another service member's blood on it.  Also, in service, he was hospitalized for a gunshot wound and he testified that he believes he was given a blood transfusion.  Of note, a medical record dated January 15, 1967 from St. Joseph Mercy Hospital, where the Veteran was initially treated for the gunshot wound, does have a handwritten notation of "2 units blood."  A VA examination is warranted to determine if the Veteran's Hepatitis C is etiologically related to his active service.

The Veteran contends that he is entitled to a TDIU, to include on an extraschedular basis.  The Board finds that a TDIU is inextricably intertwined with the claim for service connection for Hepatitis C.  As such, the issue of entitlement to a TDIU is remanded as well.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from April 2013 to the present, to include records from the VA Medical Center in Detroit, Michigan.

2.  Schedule the Veteran for a Hepatitis C examination.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater) that the Veteran's Hepatitis C began during or was otherwise caused by the Veteran's military service.  Why or why not?

In so doing, the examiner should review the medical record dated January 15, 1967 from St. Joseph Mercy Hospital, where the Veteran was initially treated for the gunshot wound that has a handwritten notation of "2 units blood."  This record is located in VBMS on p. 5 of an entry "medical treatment record Non-government facility" and dated March 22, 1968.

3. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


